          Case 2:21-cr-00307-CDJ Document 1 Filed 08/11/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                    CRIMINAL NO.

                                                            DATE FILED:

RODNEYMARTINEZ                                              VIOI,ATIONS:
                                                            18 U.S.C. $ 666(a)(1)(A), (b) (theft
                                                            from organization receiving federal
                                                            funds - I count)
                                                            18   u.s.c.   $ 666(a)(1)(B), (b)
                                                            (bribery concerning federal
                                                            programs - I count)
                                                            18 U.S.C. $ 1343 (wire fraud - I
                                                            count)
                                                            l8 U.S.C. $ 2 (aiding and abetting)
                                                            Notices of forfeiture


                                      I NF   ORMA TION
                                             COUNT ONE


THE UNITED STATES ATTORNEY CHARGES THAT:

                                                  ROTJND

At all times material to this information:

                l.     The Southeastem Pennsylvania Transportation Agency ("SEPTA") was a

metropolitan transportation authority providing rail, trolley, and bus services to passengers

within Philadelphia, Pennsylvania, and the surrounding counties     as   well as service between the

states of Delaware and New Jersey.
         Case 2:21-cr-00307-CDJ Document 1 Filed 08/11/21 Page 2 of 13




                  2.        SEPTA was an organization, and an agency ofa state govemment, which

received annual benefits in excess of $10,000 under federal programs involving grants, contracts,

subsidies, loans, guarantees, and other forms of federal assistance.

                  3.        SEPTA issued "procurement cards," also known as P-Cards, which

operated as SEPTA credit cards, to management level employees working in SEPTA's Bridges

and Buildings Department        C'BBD). The BBD was responsible for maintaiaing, repairing, and

renovating SEPTA facilities throughout Philadelphia. SEPTA provided written rules and

procedures to the BBD employees conceming the use of these cards.

                  4.        SEPTA rules allowed the P-Cards to be used for legitimate business

reasons to purchase materials and equipment        forjobsites when there was an emergency need for

those items and they were not available in SEPTA's stock system. Under SEPTA rules, most

materials for ajobsite should have been purchased in advance ofthe project through the purchase

order ("PO") process.

                  5.        Consistent with the purpose of the P-Cards, SEPTA rules further limited

the use of the cards. Beginning in or around 2017, the limits for individual P-Cards were (1) a

maximum of    $   1   ,000 for a single transaction; (2) a maximum of $4,000 for daily purchases; and

(3) no more than four transactions per day. Employees were not permitted to artificially break up

purchases to hide violations of the rules, e.g., by making multiple smaller purchases to avoid

crossing the $1,000 threshold, also known as "fragmenting." Prior to 2017, these limits were

lower, r'.e., $500 for a single transaction and $2,000 for daily purchases.

                  6.        Defendant RODNEY MARTINEZ was a Senior Director of Maintenance

in SEPTA's BBD. In that position, he supervised other managers and employees in the BBD.

                                                      7
         Case 2:21-cr-00307-CDJ Document 1 Filed 08/11/21 Page 3 of 13




               7.      Mark Irvello, charged elsewhere, was the owner and operator of MSI Tool

Repair and Supply and AM Sewices and Supplies (collectively referred to here as "MSI"),

located at 7343 West Chester Pike in Upper Darby, Pennsylvania. MSI sold tools and other

construction products to various customers, including SEPTA, through employees in the BBD.

               8.      Stanley Woloff, chmged elsewhere, was the owner and operator     of

Advantage Indushial Supply C'AIS"), located a12137 East Tioga Street in Philadelphia"

Pennsylvania. AIS sold industrial supplies and other products to various customers, including

SEPTA, through employees in the BBD.

               9.      David Abell, Stephen Kish, Jesse Fleck, Peter Brauner, James Tumer, and

John Brady, all charged elsewhere, along with individuals known to the Unites States Attomey

and identified here as Manager   #   l,   Manager #2, Manager #3, and Manager lH, were managers in

SEPTA's BBD. Defendant RODNEY MARTINEZ, along with Abell, Kish, Fleck, Brauner,

Tumer, Brady, Manager #1, Manager#2, Manager #3, and Manager #4, were agents of SEPTA

who were issued P-cards and were trusted to use those cards to make work-related purchases on

behalf of SEPTA. These managers supervised numerous employees in the BBD and held the

following positions:

                       a.     David Abell was a Senior Director of Maintenance:

                       b.     Stephen Kish was a Director of Maintenance;

                       c.     Jesse Fleck was a      Director of Maintenance;

                       d.     James Tumer was a Maintenance Manager;

                       e.     Peter Brauner was a Maintenance Manager;

                       f.     John Brady was a Maintenance Manager;

                                                     3
         Case 2:21-cr-00307-CDJ Document 1 Filed 08/11/21 Page 4 of 13




                      g.     Manager #1 was a Maintenance Manager;

                      h.     Marrager #2 was a Maintenance Manager;

                      i.     Manager #3 was a Maintenance Manager; and

                      j.     Manager #4 was a Maintenance Manager.

       THE ORIGIN AND HISTORY OF THE PR,TT]D.A.ND BRIBI RY SCHEN{E

               10.    In or about 2013, David Abell separately agreed, first with Mark kvello of

MSI, and then with Stanley Woloffof AIS (collectively "the vendors"), to engage with each of

them in a fiaud and bribery scheme against SEPTA. Abell agreed with the vendors that the

vendor would provide Abell with regular cash payments for Abell's personal benefit and that the

vendor would falsely bill SEPTA through the P-Card system for items that the vendor was not

providing to SEPTA. The false charges would cover the cash payments to Abell plus as much as

double that amount to provide an equal share of fraud proceeds for the vendor.

               11.    David Abell and the vendors understood and agreed that the vendors

would make these cash payments to Abell not only to generate fraud proceeds for themselves,

but also to maintain and grow the vendors' business with SEPTA. As part ofthis understanding

and agreement, Abell purchased goods for SEPTA from MSI and AIS and encouraged and

directed other SEPTA managers and employees in the BBD, including those managers identified

above in paragraph 9, to make purchases from MSI and AIS. Those managers and employees

followed Abell's direction and made purchases from MSI and AIS.

               12.    After agreeing to engage in this scheme, David Abell regularly solicited

and demanded cash payments from the vendors. Mark Irvello and Stanley Woloffthen regularly

provided cash to Abell, generally in amounts between $1,000 and $2,000 per month. The

                                                .l
          Case 2:21-cr-00307-CDJ Document 1 Filed 08/11/21 Page 5 of 13




vendors then charged the P-Cards ofSEPTA managers for numerous items that they did not

provide to SEPTA to cover the cash they gave to Abell and to generate substantial fraud

proceeds for themselves.

               13.     David Abell identified for the vendors the items for which to charge

SEPTA on the P-Cards to make the charges appear legitimate and conceal the fraud ftom SEPTA

and authorities. Specifically, at Abell's direction, the vendors then billed SEPTA for products

that SEPTA might use, but in fact, did not need at that time. Similarly, at Abell's direction, the

vendors also billed SEPTA for products that they did provide to SEPTA, but billed SEPTA for

substantially more ofthose products than they actually provided. The vendors thus combined

legitimate with fraudulent billing, making the scheme diflicult to detect.

               14.     Working with David Abell and other BBD managers, the vendors used the

managers' P-Cards interchangeably to make it easier to generate fraud proceeds and bill SEPTA

without exceeding the transactional limits on the individual P-Cards. The vendors thus used any

manager's P-Card for transactions without regard for who was making a purchase or engaging in

fraud with them.

                15.    Mark Irvello and Stanley Woloff provided David Abell with cash

payments on a regular basis, approximately twice per month, from in or about 2013 until Abell

left the employment of SEPTA on or about May 25,2016.

                16.    Approximately one year before David Abell left the employment       of

SEPTA, he retired from his position as Senior Director of Maintenance and became a contractor

for SEPTA, continuing to work in SEPTA's BBD        as he   did as a manager. SEPTA replaced Abell

with defendant RODNEY MARTINEZ, making defendant MARTINEZ the new Senior Director
           Case 2:21-cr-00307-CDJ Document 1 Filed 08/11/21 Page 6 of 13




of Maintenance. Abell trained defendant MARTINEZ in his new position and introduced

defendant MARTINEZ to the cash-payment aspect of the fraud and bribery scheme.

               I7   .   Vendors Mark Irvello and Stanley Woloffthen made regular cash

payments to David Abell and defendant RODNEY         MARTINEZ and continued to falsely bill

sEPTA for products tl-rat they did not provide to SEPTA, as described above. The false billing

covered the cash payments to Abell and defendant MARTINEZ and provided fraudulent

proceeds for the vendors.

               18.      In or about June 2016, after David Abell left the employment of SEPTA,

defendant RoDNEY MARTINEZ invited Jesse Fleck to join the scheme with the vendors. At

the request of defendant MARTINEZ, Fleck helped identifu the items for which the vendors

would falsely bill SEPTA. Fleck then shared, in part, in the cash proceeds that defendant

MARTINEZ obtained from the vendors.

               19.      From in or about 2015 through in or about 2019, as part of the scheme

against sEPTA, defendant    RoDNEY MARTINEZ received at least $141,000 in        cash from the


vendors.

               20.      During this time, several other SEPTA BBD managers, including

defendant RODNEY MARTINEZ and those identified above in paragraph 9, engaged in similar

fraud activity with vendors Mark Irvello and Stanley Woloff. Those managers solicited the

vendors for cash and personal items at no cost to the SEPTA managers. The vendors agreed to

provide the cash and personal items to the managers, and as the parties further understood and

agreed, the vendors fiaudulently billed SEPTA to cover the cost of those payments and products

and to generate additional fraud proceeds for the vendors. Defendant   MARTINEZ began to

                                                 6
         Case 2:21-cr-00307-CDJ Document 1 Filed 08/11/21 Page 7 of 13




engage in this scheme as early as 2014 when he obtained flooring for his home from Woloff.

               21.    Vendors Mark Irvello and Stanley Woloffprovided the cash and other

items to the SEPTA managers as requested, both to generate fraud proceeds for themselves and

to ensure that they continued to obtain and increase business from SEPTA.

               22.    From in or about 2013 through in or about 2019, vendors Mmk Irvello and

Stanley Woloff, through their companies, s3q[ [esame one of SEPTA's largest billers on the P-

Card. In doing so, Irvello defrauded SEPTA of more than $540,000, and Woloff defrauded

SEPTA ofmore than $330,000.

               23.    From in or about 2014 through in or about 2019, in the Eastem District     of

Pennsylvania and elsewhere, defendant

                                    RODNEYMARTINEZ,

an agent ofSEPTA, an organization, and an agency     ofa   state govemment, which received

annual benefits from 2015 through 2019 in excess of$10,000 under federal programs involving

grants, contracts, subsidies, loans, guarantees, and other forms of federal assistance, knowingly

embezzled, stole, obtained by fraud, and otherwise without authority, knowingly converted, to

the use of any person other than the rightful owner, and intentionally misapplied, and aided and

abetted the embezdement, stealing, obtaining by fraud, conversion, and misapplication of,

property that was valued at more than $5,000 and was owned by, and under the care, custody,

and control of SEPTA.

               In violation of Title 18, United States Code, Sections 666(a)(1)(A), (b) and 2-




                                                 7
         Case 2:21-cr-00307-CDJ Document 1 Filed 08/11/21 Page 8 of 13




                                             COUNT TWO


TTIE UNITED STATES ATTORNEY FURTIIER CHARGES THAT:

                 l.     Paragraphs   1   through 22 of Count One ofthis information are

incorporated here.

                 2.     From in or about 2014 through in or about 2019, in the Eastem District of

Pennsylvania and elsewhere, defendant

                                         RODI{EY MARTINEZ,
as an agent   of SEPTA, which received annual benefits in excess of$10,000 from federal

programs involving a grant, contract, subsidy, loan, guarantee, insurance, and other form   of

federal assistance, comrptly solicited, demanded, accepted, and agreed to accept things of value,

intending to be influenced and rewarded in connection with the business, transaction, and series

of transactions of SEPTA, involving something of value of $5,000 or more, namely, defendant

MARTINEZ solicited cash payments and other items intending to be influenced and rewarded in

connection with the purchase of items fiom SEPTA vendors Mark lrvello of MSI and Stanley

Woloffof AIS.

                 In violation of Title 18, United States Code, Sections 666(aXlXB), (b).




                                                     8
         Case 2:21-cr-00307-CDJ Document 1 Filed 08/11/21 Page 9 of 13




                                        COUNT THRIE

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

               1.      Paragraphs 1 through 22 ofCount One    ofthis information   are


incorporated here.

               2.      From in or about 2014 through in or about 2019, in the Eastem District   of

Pennsylvania and elsewhere, defendant

                                    RODNEYMARTINEZ,

alone and with co-schemers known to the United States Attomey, devised and intended to devise

a scheme to deftaud and to obtain money and property   of SEPTA by means of false and

fraudulent pretenses, representations, and promises.

               3.      On or about April 12,2017, in the Eastem District of Pennsylvania and

elsewhere, defendant

                                    RODNEY MARTIhTE,Z,

alone and with co-schemers known to the United States Attomey, for the purpose of executing

the scheme described above, and attempting to do so, knowingly caused to be transmitted by

means of wire communication in interstate and foreign commerce signals and sounds travelling

from the Eastem District of Perursylvania to Amazon servers located outside of Pennsylvania for

Mark Irvello's purchase from Amazon, for approximately $298, of several personal items,

including multiple pairs of sunglasses and electronic ear muffs, for defendant MARTINEZ.

               In violation of Title 18, United States Code, Section 1343.




                                                 I
         Case 2:21-cr-00307-CDJ Document 1 Filed 08/11/21 Page 10 of 13




                                  NOTICE OF FORIEITURE NO.                1


THE UNITED STATES ATTORNEY FT]RTHER CHARGES THAT:

                1.      As a result ofthe violations of Title 18, United States Code, Section

666(a)(1)(A), (b), and 666(a)(1XB), (b), set forth in this informatioq defendant

                                        RODI\TEY MARTIITEZ

shall forfeit to the United States of America any property, real or personal, which represents or is

traceable to the gross receipts obtained, directly or indirectly, as a result of such a violation,

including, but not limited to, the sum of$144,285.

                2.      If   any of the property subject to forfeiture, as a result of any act or

omission of the defendant:

                        (a)       cannot be located upon the exercise ofdue diligence;

                        (b)       has been transferred or sold to, or deposited   with,   a   third party;

                        (c)       has been placed beyond the      jurisdiction ofthe Court;

                        (d)       has been substantially diminished in value;     or

                        (e)       has been commingled        with other property which cannot be divided

                                  without difficulty;

it is the intent ofthe United   States, pursuant to   Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other




                                                        t0
         Case 2:21-cr-00307-CDJ Document 1 Filed 08/11/21 Page 11 of 13




property ofthe defendant up to the value ofthe property subject to forfeiture.

               All pursuant to Title   18, United States Code, Section 982(aX3)(A)
         Case 2:21-cr-00307-CDJ Document 1 Filed 08/11/21 Page 12 of 13




                                  NOTICI OF FORFEITI..RE \o.2

THE T'IYITED STATES ATTORNEY FTJRTIIERCHARGES THAT:

                l.      As a result ofthe violation ofTitle 18, United States Code, Section 1343,

set forth in this information, defendant

                                        RODI{EYMARTINEZ

shall forfeit to the United States of America any property, real or personal, that constitutes or is

derived fiom proceeds traceable to the commission ofsuch violations, including, but not limited

to, the sum of $144,285.

                2.      If   any ofthe property subject to forfeiture, as a result of any act or

omission of the defendant:

                        (a)       cannot be located upon the exercise ofdue diligence;

                        (b)       has been transferred or sold to, or deposited   with,   a   third party;

                        (c)       has been placed beyond the      jurisdiction ofthe Court;

                        (d)       has been substantially diminished in value;     or

                        (e)       has been commingled        with other property which cannot be divided

                                  without difficulty;

it is the intent of the United   States, pursuant to   Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture ofany other




                                                        12
         Case 2:21-cr-00307-CDJ Document 1 Filed 08/11/21 Page 13 of 13




Foperty ofthe defendant up to the value ofthe property subject to forfeiture.

A1l pursuant to Title 28, United States Code, Section 2461(c) and Title 18, United States Code,

Section 981(a)(l)(C).




                                                     /                                 /
                                             JENNIFER ARBITTIER WILLIAMS
                                             ACTING UNITED        ATTORNEY




                                                l3
